Title: From Thomas Jefferson to William Jones, 16 May 1801
From: Jefferson, Thomas
To: Jones, William


               
                  Dear Sir
                  Washington May 16. 1801.
               
               General Smith has so far enabled us to get along with the navy department, by undertaking it’s direction without accepting the [commission], emoluments, or any thing which might vacate his seat in the H. of Representatives. but he will soon be obliged to relinquish it, so that I must make an appointment. before I do so I cannot deny myself the chance that a further view of the subject may have reconciled you to the undertaking. it is on this ground I repeat the proposition, with a declaration of my earnest wish that it may have become acceptable. in the other departments I have every thing I could desire, the US [I am?] convinced not furnishing a single person who could take the place of […] of my coadjutors to the superior benefit of the public. if I could see the [Navy] department as well filled, my satisfaction would be compleat, and my confidence entire that whatever wisdom & integrity could do for our country would be ensured to it by such an administration. it is in the fervor of this wish that I again submit to your civism the request to accept of the appointment, and ask as prompt an answer as the time you may choose to take for consideration will admit. accept assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            